                       Case 8:19-bk-00786-RCT           Doc 54      Filed 05/25/21        Page 1 of 14




                                          UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                   Tampa DIVISION

       In re: SCHIMKUS, HERBERT L.                          §      Case No. 8:19-bk-00786-RCT
              SCHIMKUS, PATRICIA A.                         §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




               Christine L. Herendeen, chapter 7 trustee, submits this Final Account, Certification that the Estate has
      been Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $334,499.25                            Assets Exempt:      $136,322.14
      (without deducting any secured claims)

      Total Distributions to Claimants:   $11,622.76              Claims Discharged
                                                                  Without Payment:      $101,007.75


      Total Expenses of Administration:    $8,097.85




               3) Total gross receipts of $19,720.61 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $19,720.61 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 8:19-bk-00786-RCT           Doc 54      Filed 05/25/21       Page 2 of 14




                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                    $448,922.00            $3,666.27                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $8,097.85            $8,097.85             $8,097.85


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $1.00            $9,239.00            $4,619.50             $4,619.50

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                              $107,021.00           $62,203.12           $58,276.01             $7,003.26


   TOTAL DISBURSEMENTS                           $555,944.00           $83,206.24           $70,993.36           $19,720.61




                 4) This case was originally filed under chapter 7 on 01/30/2019. The case was pending for 27
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        05/03/2021                        By: /s/ Christine Herendeen
                                                                           Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
                           Case 8:19-bk-00786-RCT                    Doc 54         Filed 05/25/21           Page 3 of 14




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                          $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                       RECEIVED

 1738 Colleen Street, Sarasota, FL 34231-0000, Sarasota County                                  1110-000                          $10,000.00

 1981 Boston Whaler                                                                             1129-000                           $2,570.50

 2 bicycles                                                                                     1129-000                                $97.00

 2 wedding bands, 3 rings, misc costume jewelry                                                 1129-000                               $291.00

 2011 Chevrolet Colorado, 80,000 miles                                                          1129-000                           $4,527.46

 2016 Chevrolet Trax, 15,500 miles                                                              1129-000                               $593.70

 30pcs of family memorabilia, antique sewing machine                                            1129-000                               $145.50

 4 televisions, laptop, 2 mobile phones,                                                        1129-000                               $276.45

 Cash                                                                                           1129-000                                $55.00

 Couch, 2 loveseats, chair, 3 end tables, coffee table, 3 lamps, entertainment                  1129-000                               $970.00
 center, 4 bookcases, desk, carpet/rug, kit
 Funds for buyback of excess equity in personal property pursuant to Notice of                  1129-000                           $9,720.61
 Sale (Doc. No. 11 )
 his and hers personal clothing                                                                 1129-000                                $97.00

 misc hobby equipment                                                                           1129-000                                $97.00

 Returned deposit 10001, after transition to Metropolitan Bank                                  1129-000                           -$9,720.61

                             TOTAL GROSS RECEIPTS                                                                                 $19,720.61

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                 $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                  PAID

                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
                         Case 8:19-bk-00786-RCT         Doc 54       Filed 05/25/21        Page 4 of 14




EXHIBIT 3 - SECURED CLAIMS



                                        UNIFORM        CLAIMS
    Claim                                                                 CLAIMS               CLAIMS             CLAIMS
                CLAIMANT                 TRAN.       SCHEDULED
     NO.                                                                 ASSERTED             ALLOWED              PAID
                                         CODE      (from Form 6D)


      1        SunTrust Bank            4210-000         $4,017.00             $3,666.27            $0.00               $0.00

     N/F       Achieva CU               4210-000        $12,319.00                   NA               NA                  NA

     N/F       Mr. Cooper               4110-000       $205,441.00                   NA               NA                  NA

     N/F       Pnc Mortgage             4110-000        $24,024.00                   NA               NA                  NA

     N/F       Wells Fargo Home         4110-000       $203,121.00                   NA               NA                  NA
               Mortgage

                   TOTAL SECURED                       $448,922.00             $3,666.27            $0.00               $0.00




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                       UNIFORM        CLAIMS              CLAIMS                CLAIMS            CLAIMS
   PAYEE                                TRAN.       SCHEDULED            ASSERTED              ALLOWED             PAID
                                        CODE

 Trustee, Fees - Christine L.           2100-000                NA             $2,722.06         $2,722.06        $2,722.06
 Herendeen
 Trustee, Expenses - Christine L.       2200-000                NA               $535.05          $535.05             $535.05
 Herendeen
 Attorney for Trustee Fees -            3110-000                NA             $2,208.50         $2,208.50        $2,208.50
 Christine L. Herendeen
 Banking and Technology Service         2600-000                NA               $132.24          $132.24             $132.24
 Fee - Metropolitan Commercial
 Bank
 Realtor for Trustee Fees (Real         3510-000                NA             $2,500.00         $2,500.00        $2,500.00
 Estate Commissions) - BK Global
 Real Estate Services
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                NA             $8,097.85         $8,097.85        $8,097.85
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                 UNIFORM         CLAIMS              CLAIMS             CLAIMS               CLAIMS
           PAYEE
                                TRAN. CODE     SCHEDULED            ASSERTED           ALLOWED                PAID

                                                            None




UST Form 101-7-TDR ( 10 /1/2010)
                      Case 8:19-bk-00786-RCT       Doc 54       Filed 05/25/21      Page 5 of 14




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                     CLAIMS
                                   UNIFORM        CLAIMS
                                                                    ASSERTED             CLAIMS       CLAIMS
 CLAIM NO.         CLAIMANT         TRAN.      SCHEDULED
                                                                 (from Proofs of        ALLOWED        PAID
                                    CODE      (from Form 6E)
                                                                      Claim)

     5       Internal Revenue      5800-000             $1.00               $0.00            $0.00       $0.00
             Service

    8P-1     Internal Revenue      5800-000               NA            $4,619.50            $0.00       $0.00
             Service

    8P-2     Department of the     5800-000               NA            $4,619.50         $4,619.50   $4,619.50
             Treasury - Internal
             Revenue Service

            TOTAL PRIORITY
           UNSECURED CLAIMS                             $1.00           $9,239.00         $4,619.50   $4,619.50




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 8:19-bk-00786-RCT         Doc 54       Filed 05/25/21      Page 6 of 14




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                        CLAIMS
                                      UNIFORM        CLAIMS
                                                                       ASSERTED            CLAIMS        CLAIMS
 CLAIM NO.         CLAIMANT            TRAN.      SCHEDULED
                                                                    (from Proofs of       ALLOWED         PAID
                                       CODE      (from Form 6F)
                                                                         Claim)

     2       Doctors Hospital Of      7100-000               NA              $308.60          $308.60      $37.10
             Sarasota

     3       American Express         7100-000        $25,057.00          $25,057.99        $25,057.99   $3,012.85
             National Bank

     4       Mease Countryside        7100-000               NA              $176.73          $176.73      $21.25
             Hospital

     6       Bank of America, N.A.    7100-000        $16,415.00          $16,460.30        $16,460.30   $1,979.11


     7       Quantum3 Group LLC       7100-000         $1,646.00           $1,921.99         $1,921.99    $231.09
             as agent for Comenity
             Capital Bank

    8U-1     Internal Revenue         7300-000               NA               $29.61             $0.00      $0.00
             Service

    8U-2     Department of the        7300-000               NA               $29.61           $29.61       $0.00
             Treasury - Internal
             Revenue Service

     9       Synchrony Bank           7100-000         $1,317.00           $1,384.35         $1,384.35    $166.45


     10      Citibank, N.A.           7100-000         $9,018.00           $9,144.37         $9,144.37   $1,099.47


     11      Citibank, N.A.           7100-000               NA            $3,897.50             $0.00      $0.00


    11-2     Citibank, N.A.           7100-000         $3,833.00           $3,792.07         $3,792.07    $455.94


    N/F      BayCare Health           7100-000         $1,571.00                 NA                NA          NA
             System

    N/F      Comenitycb/dtlfirstfin   7100-000         $1,857.00                 NA                NA          NA


    N/F      Freedom Plus             7100-000        $33,575.00                 NA                NA          NA


    N/F      MB Financial Bank        7100-000         $5,425.00                 NA                NA          NA


    N/F      Navient                  7100-000         $7,307.00                 NA                NA          NA


            TOTAL GENERAL
           UNSECURED CLAIMS                          $107,021.00          $62,203.12        $58,276.01   $7,003.26

UST Form 101-7-TDR ( 10 /1/2010)
                                     Case 8:19-bk-00786-RCT                               Doc 54         Filed 05/25/21             Page 7 of 14

                                                                 Form 1
                                                                                                                                                                 Exhibit 8
                                             Individual Estate Property Record and Report                                                                        Page: 1

                                                              Asset Cases
Case No.: 8:19-bk-00786-RCT                                                                           Trustee Name:      (290278) Christine L. Herendeen
Case Name:    SCHIMKUS, HERBERT L.                                                                    Date Filed (f) or Converted (c): 01/30/2019 (f)
              SCHIMKUS, PATRICIA A.
                                                                                                      § 341(a) Meeting Date:       03/06/2019
For Period Ending:          05/03/2021                                                                Claims Bar Date:      04/10/2019

                                        1                                    2                       3                      4                    5                    6

                            Asset Description                             Petition/          Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                 (Scheduled And Unscheduled (u) Property)               Unscheduled         (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                           Values                  Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                           Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                      and Other Costs)

    1       4049 Headsail Dr, New Port Richey, FL                         251,600.00                          0.00         OA                          0.00                        FA
            34652-0000, Pasco County
            Single-family home, Land, value obtained through
            Realtor.com. Entire property value: $251,600.00

    2       1738 Colleen Street, Sarasota, FL 34231-                        Unknown                      22,535.00                              10,000.00                          FA
            0000, Sarasota County
            Single-family home, Land, house was listed for sale
            and didn't sell. It was listed for $266,000.00 and it was
            listed for 6 months. Entire property value: Unknown

    3       2011 Chevrolet Colorado, 80,000 miles                          10,725.00                      4,708.00                               4,527.46                          FA
            NADA Average Trade Value. Entire property value:
            $10,725.00

    4       2016 Chevrolet Trax, 15,500 miles                              12,950.00                       631.00                                    593.70                        FA
            NADA Average Trade Value. Entire property value:
            $12,950.00

    5       1981 Boston Whaler                                               2,650.00                     2,650.00                               2,570.50                          FA
            11 ft w/ 25 HP Evinrude Outboard & Trailer. Entire
            property value: $2,650.00

    6       Couch, 2 loveseats, chair, 3 end tables,                         3,000.00                     1,000.00                                   970.00                        FA
            coffee table, 3 lamps, entertainment
            center, 4 bookcases, desk, carpet/rug,
            kitchen table/4 chairs, server/ buffet, curio
            cabinet, 2 Refrigerators, Freezer,
            Range/Stove, dishwasher, Microwave,
            dishes, pots, pans, utensils, linens, sm
            kitchen appliances , Washer, Dryer, patio
            table/8 patio chairs, BBQ grill, 2 beds,
            dresser, 2 chest of drawers, sewing
            machine, vacuum cleaner, power washer,
            carpet cleaner, misc hand tools, misc
            garden tools, generator, 2
            grinders/sanders, chain saw/tablesaw,
            trimmer/weedwacker, blower

    7       4 televisions, laptop, 2 mobile phones,                              285.00                    285.00                                    276.45                        FA

    8       30pcs of family memorabilia, antique                                 150.00                    150.00                                    145.50                        FA
            sewing machine

    9       misc hobby equipment                                                 100.00                    100.00                                     97.00                        FA

   10       his and hers personal clothing                                       100.00                    100.00                                     97.00                        FA

   11       2 wedding bands, 3 rings, misc costume                               300.00                    300.00                                    291.00                        FA
            jewelry

   12       4 dogs, 1 cat, turtles-priceless                                       0.00                       0.00         OA                          0.00                        FA

   13       2 bicycles                                                           100.00                    100.00                                     97.00                        FA

   14       Cash                                                                  55.00                      55.00                                    55.00                        FA

   15       Checking: Chase Bank #0399 Head of                                   700.00                       0.00         OA                          0.00                        FA
            household account

UST Form 101-7-TDR ( 10 /1/2010)
                                 Case 8:19-bk-00786-RCT                      Doc 54         Filed 05/25/21             Page 8 of 14

                                                           Form 1
                                                                                                                                                    Exhibit 8
                                       Individual Estate Property Record and Report                                                                 Page: 2

                                                        Asset Cases
Case No.: 8:19-bk-00786-RCT                                                              Trustee Name:      (290278) Christine L. Herendeen
Case Name:    SCHIMKUS, HERBERT L.                                                       Date Filed (f) or Converted (c): 01/30/2019 (f)
              SCHIMKUS, PATRICIA A.
                                                                                         § 341(a) Meeting Date:       03/06/2019
For Period Ending:       05/03/2021                                                      Claims Bar Date:      04/10/2019

                                   1                            2                       3                      4                   5                     6

                           Asset Description                 Petition/          Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled         (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values                  Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                              Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                         and Other Costs)

   16       Checking: Chase Bank#1116 Social                         60.00                       0.00         OA                        0.00                          FA
            Security deposited

   17       savings: Chase Bank #3933                               100.00                       0.00         OA                        0.00                          FA

   18       Savings: Achieva Credit Union # 8718-S1                   1.00                       1.00         OA                        0.00                          FA

   19       IRA: Merrill Edge #4553                           13,628.30                          0.00         OA                        0.00                          FA

   20       401K: AT&T Retirement Savings Plan #              54,433.81                          0.00         OA                        0.00                          FA

   21       Ret. or Pension Acct.: Management Cash            13,976.14                          0.00         OA                        0.00                          FA
            Balance Program of the AT&T PBP

   21       Assets Totals (Excluding unknown values)        $364,914.25                  $32,615.00                             $19,720.61                      $0.00



 Major Activities Affecting Case Closing:



                                12/18/20: Received funds and recorded deed. Filed Report of Sale related to the sale of the real property.
                                09/02/20: Order Approving Application for Compensation of BK Global Real Estate Services entered.
                                09/01/20: Order Granting Motion to Sell Free and Clear entered. 08/25/20: Hearing Motion to sell scheduled
                                08/31/20 at 10:00 am. 08/24/20: Filed Motion to Sell Property Free and Clear of Liens. Property description:
                                1738 Colleen Street, Sarasota, FL 34231) to Senior Liehholder with Consent of All Lienholders) and
                                Application for Compensation of Bk Global. 07/07/20: Second mortgagee approved DIL, pending receipt of
                                letter and pending approval letter from first mortgagee. 04/10/20: First mortgagee approved $10k carve out
                                to estate for DIL - proceeding with document requests for final approvals. 03/05/20: New investor is
                                requesting a DIL, submitted loss mitigation pkg. 02/24/20: Buyer cancelled contract due to results of
                                inspection. 02/13/20: New contract executed on house. Pending review by lender / FNMA for short sale
                                approval. 12/20/19: Based on Servicer's review of value and discussions with BK Global & realtor, the est
                                will abandon efforts to sell the real property. We will not be able to find a buyer for the required purchase
                                price. 11/19/19: Value dispute pending review by Servicer to determine marketability of real property. To
                                date, all offers have had to be rejected due to Servicer's value. 09/25/19: Duplicate POC No 5 withdrawn. All
                                other claims reviewed and no objections necessary. 08/26/19: Contract cancelled. Re-listing real property
                                for sale. 07/09/19: Accepted offer on real property, seeking short sale approval from lender to proceed with
                                sale. 04/08/19: Bill of Sale re Notice of Intent to Sell Property of the Estate Filed. 03/26/19: Order entered
                                Approving Employment of BK Global and Hunt Realty Group. 03/20/19: Filed App to Employ BK Global and
                                Hunt Realty Group to sell Sarasota property. 03/13/19: Filed Report and Notice of Intention to Sell and
                                Notice of Abandonment. 03/07/19: Order Approving Application to Employ General Counsel entered.
 Initial Projected Date Of Final Report (TFR): 06/30/2020                     Current Projected Date Of Final Report (TFR):            01/02/2021 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                                Case 8:19-bk-00786-RCT                          Doc 54          Filed 05/25/21            Page 9 of 14

                                                                  Form 2                                                                                  Exhibit 9
                                                                                                                                                          Page: 1
                                                  Cash Receipts And Disbursements Record
Case No.:              8:19-bk-00786-RCT                                  Trustee Name:                      Christine L. Herendeen (290278)
Case Name:             SCHIMKUS, HERBERT L.                               Bank Name:                         Mechanics Bank
                       SCHIMKUS, PATRICIA A.                              Account #:                         ******7600 Checking
Taxpayer ID #:         **-***3673                                         Blanket Bond (per case limit):     $30,832,000.00
For Period Ending:     05/03/2021                                         Separate Bond (if applicable):     N/A

    1            2                     3                                             4                             5                       6                          7

  Trans.    Check or       Paid To / Received From           Description of Transaction          Uniform       Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                             Tran. Code       $                         $

 03/11/19              Herbert & Patricia Schmikus       Funds for buyback of excess            1129-000               9,720.61                                           9,720.61
                                                         equity in personal property
                                                         pursuant to Notice of Sale (Doc.
                                                         No. 11 )
 03/13/19              Transfer Debit to Metropolitan    Transition Debit to Metropolitan       9999-000                                       9,720.61                       0.00
                       Commercial Bank acct ******7223   Commercial Bank acct
                                                         3910017223
 03/14/19              Stretto Temporary Credit          Stretto temporary credit to cover      9999-000               9,720.61                                           9,720.61
                                                         returned deposit after transition to
                                                         Metropolitan Commercial bank
 03/14/19              Herbert & Patricia Schimkus       Returned deposit 10001, after          1129-000           -9,720.61                                                  0.00
                                                         transition to Metropolitan Bank
 03/15/19                                                Funds returned from Metropolitan       9999-000               9,720.61                                           9,720.61
                                                         Bank due to returned deposit
 03/15/19              Transfer Debit to Metropolitan    Transfer Debit to Stretto              9999-000                                       9,720.61                       0.00
                       Commercial Bank acct ******7223

                                           COLUMN TOTALS                                                           19,441.22                19,441.22                        $0.00
                                                  Less: Bank Transfers/CDs                                         19,441.22                19,441.22
                                           Subtotal                                                                        0.00                    0.00
                                                  Less: Payments to Debtors                                                                        0.00

                                           NET Receipts / Disbursements                                                   $0.00                   $0.00




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                    ! - transaction has not been cleared
                               Case 8:19-bk-00786-RCT                       Doc 54             Filed 05/25/21            Page 10 of 14

                                                              Form 2                                                                                      Exhibit 9
                                                                                                                                                          Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              8:19-bk-00786-RCT                                Trustee Name:                        Christine L. Herendeen (290278)
Case Name:             SCHIMKUS, HERBERT L.                             Bank Name:                           Metropolitan Commercial Bank
                       SCHIMKUS, PATRICIA A.                            Account #:                           ******7223 Demand Deposit Account
Taxpayer ID #:         **-***3673                                       Blanket Bond (per case limit):       $30,832,000.00
For Period Ending:     05/03/2021                                       Separate Bond (if applicable):       N/A

    1            2                    3                                         4                                  5                       6                          7

  Trans.    Check or       Paid To / Received From          Description of Transaction          Uniform        Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                            Tran. Code        $                         $

 03/13/19              Transfer Credit from Rabobank,   Transition Credit from Rabobank,        9999-000               9,720.61                                           9,720.61
                       N.A. acct ******7600             N.A. acct 5025647600
 03/15/19              CHRISTINE HERENDEEN              WIRE TO CHRISTINE                       9999-000                                       9,720.61                       0.00
                                                        HERENDEE
 03/18/19              Herbert and Patricia Schimkus    Funds to buyback excess equity in                              9,720.61                                           9,720.61
                                                        personal property pursuant to
                                                        Notice of Sale (Doc. No. 11).
              {3}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                 $4,527.46
              {4}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                    $593.70
              {5}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                 $2,570.50
              {6}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                    $970.00
              {7}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                    $276.45
              {8}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                    $145.50
              {9}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                     $97.00
              {10}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                     $97.00
              {11}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                    $291.00
              {13}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                     $97.00
              {14}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                     $55.00
 03/21/19              Herbert and Patricia Schimkus    Deposit Reversal: Funds to                                  -9,720.61                                                 0.00
                                                        buyback excess equity in personal
                                                        property pursuant to Notice of Sale
                                                        (Doc. No. 11).
              {3}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                -$4,527.46
              {4}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                    -$593.70


                                                                                           Page Subtotals:         $9,720.61             $9,720.61


{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                    ! - transaction has not been cleared
                               Case 8:19-bk-00786-RCT                      Doc 54             Filed 05/25/21           Page 11 of 14

                                                              Form 2                                                                                 Exhibit 9
                                                                                                                                                     Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:              8:19-bk-00786-RCT                               Trustee Name:                       Christine L. Herendeen (290278)
Case Name:             SCHIMKUS, HERBERT L.                            Bank Name:                          Metropolitan Commercial Bank
                       SCHIMKUS, PATRICIA A.                           Account #:                          ******7223 Demand Deposit Account
Taxpayer ID #:         **-***3673                                      Blanket Bond (per case limit):      $30,832,000.00
For Period Ending:     05/03/2021                                      Separate Bond (if applicable):      N/A

    1            2                    3                                        4                                 5                       6                       7

  Trans.    Check or       Paid To / Received From         Description of Transaction          Uniform       Deposit               Disbursement        Account Balance
   Date      Ref. #                                                                           Tran. Code       $                         $

              {5}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                              -$2,570.50
              {6}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   -$970.00
              {7}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   -$276.45
              {8}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   -$145.50
              {9}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                    -$97.00
              {10}                                     Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                    -$97.00
              {11}                                     Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   -$291.00
              {13}                                     Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                    -$97.00
              {14}                                     Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                    -$55.00
 03/25/19              Herbert and Patricia Schimkus   Funds to buyback excess equity in                             9,720.61                                        9,720.61
                                                       personal property pursuant to
                                                       Notice of Sale (Doc. No. 11).
              {3}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                               $4,527.46
              {4}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   $593.70
              {5}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                               $2,570.50
              {6}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   $970.00
              {7}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   $276.45
              {8}                                      Funds to buyback excess equity in       1129-000
                                                       personal property.
                                                                                   $145.50




                                                                                         Page Subtotals:         $9,720.61                   $0.00


{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                  ! - transaction has not been cleared
                               Case 8:19-bk-00786-RCT                        Doc 54            Filed 05/25/21             Page 12 of 14

                                                                Form 2                                                                                     Exhibit 9
                                                                                                                                                           Page: 4
                                                Cash Receipts And Disbursements Record
Case No.:              8:19-bk-00786-RCT                                 Trustee Name:                        Christine L. Herendeen (290278)
Case Name:             SCHIMKUS, HERBERT L.                              Bank Name:                           Metropolitan Commercial Bank
                       SCHIMKUS, PATRICIA A.                             Account #:                           ******7223 Demand Deposit Account
Taxpayer ID #:         **-***3673                                        Blanket Bond (per case limit):       $30,832,000.00
For Period Ending:     05/03/2021                                        Separate Bond (if applicable):       N/A

    1            2                    3                                          4                                  5                       6                          7

  Trans.    Check or       Paid To / Received From          Description of Transaction          Uniform         Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                            Tran. Code         $                         $

              {9}                                       Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                      $97.00
              {10}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                      $97.00
              {11}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                     $291.00
              {13}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                      $97.00
              {14}                                      Funds to buyback excess equity in       1129-000
                                                        personal property.
                                                                                      $55.00
 03/31/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                            7.76                    9,712.85
                                                        Fees
 04/30/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          15.52                     9,697.33
                                                        Fees
 05/29/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          14.98                     9,682.35
                                                        Fees
 06/30/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          16.50                     9,665.85
                                                        Fees
 07/31/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          15.96                     9,649.89
                                                        Fees
 08/31/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          14.90                     9,634.99
                                                        Fees
 09/30/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          16.42                     9,618.57
                                                        Fees
 10/30/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          15.37                     9,603.20
                                                        Fees
 11/30/20              Metropolitan Commercial Bank     Bank and Technology Services            2600-000                                          14.83                     9,588.37
                                                        Fees
 12/16/20     {2}      Caliber Home Loans               Received portion of sale proceeds       1110-000                5,507.98                                           15,096.35
                                                        for sale of property to lender
                                                        pursuant to order granting mtn to
                                                        sell (Doc. No. 41).
 12/16/20     {2}      Caliber Home Loans               Received portion of sale proceeds       1110-000                4,492.02                                           19,588.37
                                                        for sale of property to lender
                                                        pursuant to order granting mtn to
                                                        sell (Doc. No. 41).
 12/21/20    1000      BK Global Real Estate Services   Payment of real est commission          3510-000                                        2,500.00                   17,088.37
                                                        pursuant to order approving
                                                        compensation (Doc. No. 43).
 03/07/21    1001      Christine L. Herendeen           Distribution payment - Dividend         3110-000                                        2,208.50                   14,879.87
                                                        paid at 100.00% of $2,208.50;
                                                        Claim # ATTY FEES; Filed:
                                                        $2,208.50
 03/07/21    1002      Christine L. Herendeen           Combined trustee compensation &                                                         3,257.11                   11,622.76
                                                        expense dividend payments.
                       Christine L. Herendeen           Claims Distribution - Sat, 01-02-       2100-000
                                                        2021
                                                                                  $2,722.06



                                                                                            Page Subtotals:      $10,000.00               $8,097.85


{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                               Case 8:19-bk-00786-RCT                          Doc 54            Filed 05/25/21           Page 13 of 14

                                                                 Form 2                                                                                    Exhibit 9
                                                                                                                                                           Page: 5
                                                 Cash Receipts And Disbursements Record
Case No.:              8:19-bk-00786-RCT                                   Trustee Name:                      Christine L. Herendeen (290278)
Case Name:             SCHIMKUS, HERBERT L.                                Bank Name:                         Metropolitan Commercial Bank
                       SCHIMKUS, PATRICIA A.                               Account #:                         ******7223 Demand Deposit Account
Taxpayer ID #:         **-***3673                                          Blanket Bond (per case limit):     $30,832,000.00
For Period Ending:     05/03/2021                                          Separate Bond (if applicable):     N/A

    1            2                      3                                          4                                5                       6                          7

  Trans.    Check or       Paid To / Received From            Description of Transaction          Uniform       Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                              Tran. Code       $                         $

                       Christine L. Herendeen             Claims Distribution - Sat, 01-02-       2200-000
                                                          2021
                                                                                       $535.05
 03/07/21    1003      Department of the Treasury -       Distribution payment - Dividend         5800-000                                      4,619.50                   7,003.26
                       Internal Revenue Service           paid at 100.00% of $4,619.50;
                                                          Claim # 8P-2; Filed: $4,619.50
 03/07/21    1004      Doctors Hospital Of Sarasota       Distribution payment - Dividend         7100-000                                        37.10                    6,966.16
                                                          paid at 12.02% of $308.60; Claim
                                                          # 2; Filed: $308.60
 03/07/21    1005      American Express National Bank     Distribution payment - Dividend         7100-000                                      3,012.85                   3,953.31
                                                          paid at 12.02% of $25,057.99;
                                                          Claim # 3; Filed: $25,057.99
 03/07/21    1006      Mease Countryside Hospital         Distribution payment - Dividend         7100-000                                        21.25                    3,932.06
                                                          paid at 12.02% of $176.73; Claim
                                                          # 4; Filed: $176.73
 03/07/21    1007      Bank of America, N.A.              Distribution payment - Dividend         7100-000                                      1,979.11                   1,952.95
                                                          paid at 12.02% of $16,460.30;
                                                          Claim # 6; Filed: $16,460.30
 03/07/21    1008      Quantum3 Group LLC as agent        Distribution payment - Dividend         7100-000                                       231.09                    1,721.86
                       for Comenity Capital Bank          paid at 12.02% of $1,921.99;
                                                          Claim # 7; Filed: $1,921.99
 03/07/21    1009      Synchrony Bank                     Distribution payment - Dividend         7100-000                                       166.45                    1,555.41
                                                          paid at 12.02% of $1,384.35;
                                                          Claim # 9; Filed: $1,384.35
 03/07/21    1010      Citibank, N.A.                     Combined dividend payments for                                                        1,555.41                       0.00
                                                          Claim #10, 11-2
                       Citibank, N.A.                     Claims Distribution - Sat, 01-02-       7100-000
                                                          2021
                                                                                    $1,099.47
                       Citibank, N.A.                     Claims Distribution - Sat, 01-02-       7100-000
                                                          2021
                                                                                       $455.94

                                            COLUMN TOTALS                                                            29,441.22               29,441.22                        $0.00
                                                   Less: Bank Transfers/CDs                                             9,720.61                9,720.61
                                            Subtotal                                                                 19,720.61               19,720.61
                                                   Less: Payments to Debtors                                                                        0.00

                                            NET Receipts / Disbursements                                            $19,720.61             $19,720.61




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                          Case 8:19-bk-00786-RCT                      Doc 54        Filed 05/25/21           Page 14 of 14

                                                     Form 2                                                                          Exhibit 9
                                                                                                                                     Page: 6
                                     Cash Receipts And Disbursements Record
Case No.:         8:19-bk-00786-RCT                                Trustee Name:                   Christine L. Herendeen (290278)
                  SCHIMKUS, HERBERT L.
Case Name:                                                         Bank Name:                      Metropolitan Commercial Bank
                  SCHIMKUS, PATRICIA A.
                                                                   Account #:                      ******7223 Demand Deposit Account
Taxpayer ID #:    **-***3673
                                                                   Blanket Bond (per case limit): $30,832,000.00
For Period Ending: 05/03/2021
                                                                   Separate Bond (if applicable): N/A




                                                                                                     NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                             NET DEPOSITS    DISBURSEMENTS                 BALANCES
                               ******7600 Checking                                        $0.00            $0.00                      $0.00

                               ******7223 Demand Deposit Account                      $19,720.61               $19,720.61                $0.00

                                                                                     $19,720.61               $19,720.61                 $0.00




UST Form 101-7-TDR (10 /1/2010)
